Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/11/2020.


EXAMINER’S COMMENTS

Regarding claims 1-20 previously rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,686,705, over claims 1-20 of U.S. Patent No. 10,116,565, and over claims 1-20 of U.S. Patent No. 8,819,187. The Applicants have filed respective Terminal Disclaimers on 01/27/2022 and 02/25/2022 and were approved on 02/25/2022. Therefore the previous rejection of claims 1-20 has been withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of has been reviewed and is accepted on 02/25/2022.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of end-to-end acceleration of dynamic content. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 10, and 19 is the inclusion of the features, “the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests; a second POP in the CDN, the second POP comprising a second plurality of edge servers that store and distribute content in response to user requests". These features, as incorporated into the independent claims 1, 10, and 19 and combined with other features in the claims such as “a persistent connection mesh”, “the connection is pre-warmed”, or “cache miss”, render the claims allowable because the prior art of record appear to have failed to anticipate said features, nor render them obvious at the time when instant action was filed. Safruti US Pub. 2012/0089700 does not disclose or contemplate a proxy server that concentrates inter-POP connections. Consequently, Safruti US Pub. 2012/0089700 and Newton US Pub. 2014/0172944, individually and as a whole do not teach the claim limitations above. 
Claims 2-9 depend on claim 1; claims 11-18 depend on claim 10; claim 20 depends on claim 19; therefore, these claims are considered allowable on the basis as the parent claims as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411



/GARY MUI/Primary Examiner, Art Unit 2464